Citation Nr: 0709765	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2007, the appellant's representative submitted a 
motion to have the case advanced on the docket due to the 
appellant's advanced age and illness.  The motion was granted 
by the Board in March 2007 pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).   


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was denied by a May 
2000 Board decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for basic eligibility for VA 
benefits has not been received since the May 2000 Board 
decision.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision which denied basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7103 
(West 2002).

2.  New and material evidence has not been received since the 
May 2000 denial of basic eligibility for VA benefits, and the 
claim of basic eligibility for VA benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the June 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in June 2004 was not given 
prior to the January 2004 adjudication of the claim, the 
notice was provided prior to recent certification of the 
appellant's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a June 2004 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim or the effective date of the 
disability.  To the extent that such notice may be deficient 
in any respect, the matter is effectively moot in light of 
the following decision which finds that the preponderance of 
the evidence is against reopening the appellant's claim.

Moreover, a September 2002 letter and the June 2004 VCAA 
letter were sent to the appellant advising him of the 
applicable laws and regulations, and information and evidence 
necessary to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
 
New and Material Evidence

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110. 

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

A review of the record shows that a claim for basic 
eligibility for VA benefits was last denied by the Board in 
May 2000.  The appellant was informed of the decision in a 
June 2000 notification letter.  The letter explained to the 
appellant that the decisions of the Board are final on the 
basis of evidence on file at the time they were made.  The 
letter continued to inform the appellant of several options.  
The appellant opted to file a motion for reconsideration 
which was received in June 2000.  The motion was denied in 
June 2000 because the motion did not demonstrate that the 
Board committed an obvious error.  The appellant was informed 
that additional evidence may be submitted to the RO in 
support of a new or reopened claim.   

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  It appears that the appellant's current attempt to 
reopen the claim of basic eligibility for VA benefits was 
received in July 2002.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2000 Board 
decision consisted of the appellant's claim and statements 
that he had service as a recognized guerilla, and that the 
Immigration and Naturalization Service (INS) grant of United 
States citizenship based on his aforementioned service should 
be binding; a copy of a May 1948 letter from the Headquarters 
National Defense Forces certifying that the appellant's name 
appeared in an April 1945 Monthly Roster of Troops of "H" 
Company, 2nd Battalion, 11th Infantry, USAFIP, NL [United 
States Armed Forces in the Philippines, Northern Luzon]; a 
copy of a June 1996 authenticated undated physical 
examination noting that the applicant was physically 
disqualified for service in the Army of the Philippines; a 
transcript of the appellant's January 1999 RO hearing; and an 
October 1999 response from the National Personnel Records 
Center (NPRC) verifying that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas; and a November 1999 VA reply informing 
the appellant that his claim was denied because his name was 
not listed in the recognized guerilla roster, and that 
nothing could be done to correct inequities in the 
preparation of the "guerilla roster" that was officially 
closed in 1948.  The reply further informed the appellant 
that verification from the U.S. Department of the Army was 
binding on VA.     

The Board denied the appellant's claim for service connection 
for basic eligibility for VA benefits because the Department 
of the Army certified in October 1999 that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the United States 
Armed Forces.  The Board acknowledged the May 1948 Philippine 
Army Certification and the physical examination report 
submitted by the appellant.  The Board noted that VA is not 
bound by Philippine Army determinations of service, and that 
a service department determination is binding on VA.  
Accordingly, the Board found that the appellant did not have 
recognized service and is not a "veteran" for purposes of 
entitlement to VA benefits.      

Additional evidence received since the May 2000 Board 
decision includes various statements from the appellant again 
maintaining that he served as a recognized guerilla, and 
arguments referencing the November 1999 VA reply that 
acknowledged inequities in the preparation of the "guerilla 
roster".  Other evidence of record includes a copy of a May 
1948 letter from the Headquarters National Defense Forces 
certifying that the appellant's name appeared in a April 1945 
Monthly Roster of Troops of "H" Company, 2nd Battalion, 11th 
Infantry, USAFIP, NL previously submitted; copies of 
congressional bills from the House of Representatives in 
March 1971 and the Senate in April 1971 to restore wartime 
recognition of Filipino veterans of World War II whose 
wartime service records were stricken from official United 
States Army records; a copy of a December 1995 certification 
that the appellant served as a member of "H" company and 
was paid from April 1945 to August 1945; a copy of a June 
1996 authenticated undated physical examination noting that 
the applicant was physically disqualified for service in the 
Army of the Philippines also previously submitted; a copy of 
a June 1996 authenticated copy of an undated certificate 
noting relief from active duty or discharge of Guerilla 
Personnel for physical disqualification from the 11th 
Infantry, 2nd Battalion; a copy of a July 1996 certification 
that the appellant's arrears in pay was from April 1945 to 
August 1945 as a member of "H" Company, 2nd Battalion, 11th 
Infantry; a copy received in May 2000 of an undated press 
release by Colonel Frank B. Quesada, USA Ret. noting that a 
master roster of World War II veterans was reinstated by the 
Philippine Veterans Affairs Office and that the roster 
included names of those he claimed were deleted by the U.S. 
Army; and an April 2005 newspaper article written by the 
appellant entitled "Legal impediments affecting Filipino 
Veterans Equity Act" with a notation at the end stating that 
the appellant is a combat veteran even though his name does 
not appear in NPRC records. 

It is noted that the preceding evidence is cumulative and 
redundant of the evidence considered in the May 2000 Board 
decision.  The additional evidence still does not contain any 
service department finding of recognized military service in 
the United States Armed Forces.  Again, the October 1999 
finding by the National Personnel Records Center noted that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerillas 

Accordingly, the Board finds that the evidence of record 
after the May 2000 Board decision does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for basic eligibility for VA benefits, it is cumulative 
and redundant, and it does not raise a reasonable possibility 
of substantiating the claim to reopen.  For these reasons, 
the Board concludes that the appellant has not presented new 
and material evidence to reopen his claim of basic 
eligibility for VA benefits.  Accordingly, the appeal is 
denied.  See 38 U.S.C.A. § 5108.  




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


